IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                  February 9, 2009
                                 No. 07-41073
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

ELIZABETH CRISTINA ALVAREZ-GALLARDO,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1479-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Elizabeth Christina Alvarez-Gallardo (Alvarez) appeals her convictions,
following a jury trial, for conspiracy to possess with intent to distribute in excess
of 5 kilograms of cocaine, possession with intent to distribute in excess of 5
kilograms of cocaine, and the importation of cocaine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), 846, 952(a), 960(b)(1)(B), and 18 U.S.C. § 2. Alvarez
argues that the evidence was not sufficient to support her convictions. She
specifically argues that the Government failed to carry its burden of presenting

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-41073

evidence showing that she had knowledge of the cocaine that was concealed in
the back seat of the vehicle she was driving across the border.
      Because Alvarez preserved her sufficiency argument, we review to
determine if a reasonable trier of fact could conclude from the evidence that the
elements of the offense were established beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307, 319 (1979). “Ordinarily, knowledge of the existence of
drugs may be inferred from control over the location in which they are found.
When the drugs are secreted in a hidden compartment, however, we require
additional circumstantial evidence that is suspicious in nature or demonstrates
guilty knowledge.” United States v. Moreno, 185 F.3d 465, 471 (5th Cir. 1999)
(quotation marks omitted).
      Alvarez’s inconsistent statements given to the agents about the ownership
of the vehicle and the purpose of her trip raised a plausible inference of guilty
knowledge, as did her initial failure to produce the I-94 forms when requested
to do so, in order to avoid a delay and inspection. Cf. United States v. Ramos-
Garcia, 184 F.3d 463, 466 (5th Cir. 1999); United States v. Diaz-Carreon, 915
F.2d 951, 954-55 (5th Cir. 1990). Further, the jury reasonably could have found
Alvarez’s assertion that a stranger approached her and trusted her to pick up
$30,000 in currency for him to be implausible. The jury also could have found
it implausible that El Chivo would have allowed Alvarez to leave the country
with $120,000 worth of cocaine if she were unaware of the presence of the drugs.
See United States v. Villareal, 324 F.3d 319, 324 (5th Cir. 2003). In summary,
there was sufficient additional circumstantial evidence to support a finding of
Alvarez’s guilty knowledge.
      For the foregoing reasons, Alvarez’s convictions are AFFIRMED.




                                       2